DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/10/2020 has been entered.

 Status of the claims

Claims 1-20 were pending, claims 1, 4, 11, 14 and 19 have been amended.  Therefore, claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9966112, hereafter Kulkarni) in view of  Subbarayan (US 20160196589) and in view of Baggott (US 20140181197).
Kulkarni [C5L29-32]); and a hardware processor executing the executable code to (Kulkarni [C5L29-32]):
stream a media content for playback to a first media device for viewing by a first user (Kulkarni [C7L61-65; C8L29-33] discloses: The user/user device can watch a recorded game, using DVR, or streaming services, or a repeat telecast);
receive, while streaming the media content, an input from the first media device indicating an insertion point in the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program);
receive a contextual message from the first user via the first media device (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program);
insert the contextual message at the insertion point in the media content (Kulkarni [C14L12-15] discloses: a tagging process at a user device that enables tagging multimedia content at a specific time);
stream the media content for playback to a second media device for viewing by a second user, after streaming the media content for playback to the first media device (Kulkarni [C9L31-40] discloses: many users of TV like to share their TV watching experience with their friends over social network and through various second screen applications associated with each user's device; [C11L45-51] discloses: the system supports users watching a multimedia content);
While streaming the media content to the second media device via the second media device, receive a response message from the second user via the second media device in response to the contextual message delivered to the second media device (Kulkarni C13L45-54] discloses: there is an exchange of comments following John's initial comment from another user named abba whose comment "poor defense!" (as response message from the second user) is shown below, User abba was able to see this tag and all its associated comments because sharing primitives associated with John's comment were set to allow abba to see and make comments that were shared).
Send a notification including the response message to the first user after streaming the media content for playback to the first media device (Kulkarni [C6L29-38] discloses: let users follow activities of other users via instant notifications or via status updates. thoughts on the football game with a group of friends. Social networking sites let him or her share their thoughts on the website and then notify the group of friends about it). 
Kulkarni didn’t disclose, but Subbarayan disclose: deliver the contextual message to the second media device for viewing by the second user  wherein delivering the contextual message to the second media device is delayed such that the contextual message is not delivered to the second media device until after streaming the media content for playback to the first media device (Subbarayan [0062] discloses: the published post 605 that includes additional content after playback of media content has ended; [0060] discloses: user published post includes content composed by the user and additional content), 
Kulkarni and Subbarayan are analogous art because they are in the same field of endeavor, sharing content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni, to include the teaching of Subbarayan, in order to publish post that includes additional content after playback of media content has ended. The suggestion/motivation to combine is to publish additional content that is suggested by a social networking system with content composed by or selected by a user for publication.
Kulkarni didn’t disclose, but Baggott disclose delivering the contextual message to the second media device is until streaming the media content to the second media device reaches the insertion point (Baggott [0054] discloses: post after the media stream reaches the corresponding tagged point; [0037] discloses the user sending the post to one or more other user with whom the user wants to share the post).
Baggott are analogous art because they are in the same field of endeavor, sharing streaming content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni, to include streaming the media content to the second media device reaches the insertion point of Baggott, in order to accomplish sharing contents based on the position indicated in the tag. The suggestion/motivation to combine is to enable users to comment at particular points in a media stream.

Regarding claim 2, Kulkarni as modified discloses: The system of claim 1, wherein, prior to delivering the contextual message to the second media device, the hardware processor is further configured to execute the executable code to: store the contextual message in the non-transitory memory (Kulkarni [C10L20-21] discloses: The storage device 212 stores tags and associated content).
Regarding claim 3, Kulkarni as modified discloses: The system of claim 1, wherein delivering the contextual message to the second media device includes displaying the contextual message to the second user in one of a pop-up window or a picture-in-picture window (Kulkarni [C9L12-17] discloses: users interacting with the TV for change a TV program as pop-up window; Lind [0073] discloses pop-up window). 
Regarding claim 4, Kulkarni as modified discloses: The system of claim 3, wherein display of the contextual message is configured to be disabled by the second user until an end of the media content (Subbarayan [0062] discloses: the published post 605 that includes additional content after playback of media content has ended (or not published/disable the post until playback of media content has ended).
Regarding claim 5, Kulkarni as modified discloses: The system of claim 1, wherein delivering the contextual message to the second device includes displaying the contextual message to the second user at the insertion point (Kulkarni [C11L25-45] discloses: These tags can be shared with other users using network connectivity 20joh5 and allowed the users to view the tag related to the football content program include the starting and ending time).
(Kulkarni [C6L57-60] discloses: a tag can be a text comment, an audio/video commentary, and hashtag).
Regarding claim 7, Kulkarni as modified  discloses: The system of claim 1, wherein the insertion point is one of a point during playback of the media content or an end of the media content (Kulkarni [C12L34-42] discloses the tag contains the timing information include starting and ending time).
Regarding claim 8, Kulkarni as modified discloses: The system of claim 1, wherein, prior to streaming the media content for playback to a second media device, the hardware processor is further configured to execute the executable code to further: insert the contextual message as a secondary content into the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program).
Regarding claim 9, Kulkarni as modified discloses: The system of claim 1, wherein the hardware processor is further configured to execute the executable code to:
Receive, while streaming the media content to the first media device, another input from the first user via the first media device, the another input selecting the second user for delivery of the contextual message (Kulkarni [C13L35-54] discloses: the tag is associated with a football game that was playing and there is an exchange of comments following John's initial comment from another user named abba whose comment "poor defense!" is shown below and John's reply comment "yes”, User abba was able to see this tag and all its associated comments because sharing primitives associated with John's comment were set to allow abba to see and make comments that were shared).
Regarding claim 10, Kulkarni as modified discloses: The system of claim 1, wherein the hardware processor executes the executable code to send the notification to the first user using at least one of an (Kulkarni [C6L29-38] discloses: let users follow activities of other users via instant notifications or via status updates. thoughts on the football game with a group of friends. Social networking sites let him or her share their thoughts on the website and then notify the group of friends about it).
Regarding claim 11, Kulkarni as modified discloses: A method for use with a system including a hardware processor and a non-transitory memory (Kulkarni [C5L29-32]), the method comprising:
streaming, using the hardware processor (Kulkarni [C5L29-32]), and a media content for playback to a first media device for viewing by a first user (Kulkarni [C7L61-65; C8L29-33] discloses: The user/user device can watch a recorded game, using DVR, or streaming services, or a repeat telecast);
receiving, using the hardware processor, while streaming the media content to the first media device, an input from the first user via the first media device indicating an insertion point in the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program);

Receiving, using the hardware processor, a contextual message from the first user via the first media device (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program);
Inserting, using the hardware processor, the contextual message at the insertion point in the media content (Kulkarni [C14L12-15] discloses: a tagging process at a user device that enables tagging multimedia content at a specific time);
Streaming, using the hardware processor, the media content for playback to a second media device for viewing by a second user, after streaming the media content for playback to the first media (Kulkarni [C9L31-40] discloses: many users of TV like to share their TV watching experience with their friends over social network and through various second screen applications associated with each user's device; [C11L45-51] discloses: the system supports users watching a multimedia content);
 Delivering, using the hardware processor,  the contextual message to the second media device for viewing (Kulkarni [C11L25-45] discloses: These tags can be shared with other users using network connectivity 205 and through defined APIs which can share different tags, snippets and playlists with other such devices);
While streaming the media content to the second media device via the second media device, receiving, using the hardware processor, a response message from the second user via the second media device in response to the contextual message delivered to the second media device (Kulkarni [C13L45-54] discloses: there is an exchange of comments following John's initial comment from another user named abba whose comment "poor defense!" (as response message from the second user) is shown below and John's reply comment "yes”, User abba was able to see this tag and all its associated comments because sharing primitives associated with John's comment were set to allow abba to see and make comments that were shared).
Sending, using the hardware processor, a notification including the response message to the first user after streaming the media content for playback to the first media device (Kulkarni [C6L29-38] discloses: let users follow activities of other users via instant notifications or via status updates. thoughts on the football game with a group of friends. Social networking sites let him or her share their thoughts on the website and then notify the group of friends about it). 
Kulkarni didn’t disclose, but Subbarayan disclose: deliver the contextual message to the second media device for viewing by the second user  wherein delivering the contextual message to the second media device is delayed such that the contextual message is not delivered to the second media device until after streaming the media content for playback to the first media device (Subbarayan [0062] discloses: the published post 605 that includes additional content after playback of media content has ended; [0060] discloses: user published post includes content composed by the user and additional content), 

Kulkarni didn’t disclose, but Baggott disclose delivering the contextual message to the second media device is until streaming the media content to the second media device reaches the insertion point (Baggott [0054] discloses: post after the media stream reaches the corresponding tagged point; [0037] discloses the user sending the post to one or more other user with whom the user wants to share the post).
Kulkarni and Baggott are analogous art because they are in the same field of endeavor, sharing streaming content. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kulkarni, to include streaming the media content to the second media device reaches the insertion point of Baggott, in order to accomplish sharing contents based on the position indicated in the tag. The suggestion/motivation to combine is to enable users to comment at particular points in a media stream.

Regarding claim 12, Kulkarni as modified discloses: The method of claim 11, wherein prior to delivering the contextual message to the second media device, the method further comprises: storing the contextual message in the non-transitory memory (Kulkarni [C10L20-21] discloses: The storage device 212 stores tags and associated content).
Regarding claim 13, Kulkarni as modified discloses: The method of claim 11, wherein delivering the contextual message to the second media device includes displaying the contextual message to the second user in one of a pop-up window or a picture-in-picture window (Kulkarni [C9L12-17] discloses: users interacting with the TV for change a TV program as pop-up window). 
 (Subbarayan [0062] discloses: the published post 605 that includes additional content after playback of media content has ended (or not published/disable the post until playback of media content has ended).
Regarding claim 15, Kulkarni as modified discloses: The method of claim 11, wherein delivering the contextual message to the second device includes displaying the contextual message to the second user at the insertion point (Kulkarni [C11L25-45] discloses: These tags can be shared with other users using network connectivity  and allowed the users to view the tag related to the football content program include the starting and ending time; Baggott [0054] discloses: post after the media stream reaches the corresponding tagged point).
Regarding claim 16, Kulkarni as modified discloses: The method of claim 11, wherein the contextual message includes at least one of a text contextual message, an audio contextual message, or a video contextual message (Kulkarni [C6L57-60] discloses: a tag can be a text comment, an audio/video commentary, and hashtag).

Regarding claim 17, Kulkarni as modified discloses: The method of claim 11, wherein the insertion point is one of during the playback of the media content or the end of the media content (Kulkarni [C12L34-42] discloses the tag contains the timing information include starting and ending time).
Regarding claim 18, Kulkarni as modified discloses: The method of claim 11, wherein prior to streaming the media content for playback to a second media device, the method further comprises: inserting, using the hardware processor, the contextual message as a secondary content into the media content (Kulkarni [C6L54-65] discloses: provide users an ability to tag multimedia content that they are watching and/or listening, a tag (an insertion point) in the multimedia content, a tag can be a text comment, an audio/video commentary… associated with a particular moment in the TV program).
Kulkarni [C13L35-54] discloses: the tag is associated with a football game that was playing and there is an exchange of comments following John's initial comment from another user named abba whose comment "poor defense!" is shown below and John's reply comment "yes”, User abba was able to see this tag and all its associated comments because sharing primitives associated with John's comment were set to allow abba to see and make comments that were shared).
Regarding claim 20, Kulkarni as modified discloses: The method of claim 11 wherein the notification is sent to the first user using at least one of an SMS message, an e-mail or a social media message (Kulkarni [C6L29-38] discloses: let users follow activities of other users via instant notifications or via status updates. thoughts on the football game with a group of friends. Social networking sites let him or her share their thoughts on the website and then notify the group of friends about it).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CINDY NGUYEN/Examiner, Art Unit 2161